 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4
                                         DISTRICT OF NEVADA
 5
                                                    ***
 6
      DANIEL VENDL,                                       Case No. 2:19-cv-00672-APG-GWF
 7
                            Plaintiff,
 8                                                        ORDER SCHEDULING EARLY
            v.                                            NEUTRAL EVALUATION
 9
      DIAMOND RESORTS INTERNATIONAL
10    MARKETING, INC., et al.,
11                          Defendants.
12

13          Due to a conflict in the court’s calendar, the Early Neutral Evaluation (“ENE”) set for July

14   26, 2019, at 8:30 a.m. is VACATED. I no longer have any available dates to conduct an ENE

15   before my retirement on August 4, 2019. Accordingly, this ENE will be conducted by my

16   successor on Wednesday, August 28, 2019. Plaintiff must report to my successor’s chambers at

17   8:30 a.m. Defendant must report to my successor’s chambers at 9:00 a.m. The parties’

18   confidential briefs are due to my successor’s chambers by 4:00 p.m. on August 21, 2019. All

19   other provisions of the court’s original scheduling order (ECF No. 8) remain in effect.

20          IT IS SO ORDERED.

21

22          DATED: June 20, 2019

23

24                                                        C.W. HOFFMAN, JR.
                                                          UNITED STATES MAGISTRATE JUDGE
25

26

27

28
